Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 9/25/2019 has been reviewed.
Claims 1-16 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-12 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20140376804 to Akata et al. (hereinafter “Akata”).
As to claim 1, Akata teaches  method of computing a model for classification of a data element, comprising (computer implementing method in a computer system comprising processor and non-transitory computer readable storage medium, par. 0017, 0021, 0057): 
feeding a plurality of labeled auxiliary data elements and at least one labeled relevant data elements  (Fig. 1, par. 0022, training set of images labeled by class) for each of a plurality of relevant classification categories (Fig. 1, par. 0022, set of classes), into a synthesizer component (Fig. 1, par. 0029, 0034, 0039, optimized parameters W), for outputting at least one synthetic labeled relevant data element for each one of the plurality of relevant classification categories (Fig. 1, par. 0042,0043, synthetic labeled relevant data element optimized model parameters 30); 
feeding the synthetic labeled relevant data elements and a plurality of unlabelled training relevant data elements into a domain adaptation component, for outputting a respective relevant classification category for each of the plurality of unlabelled training relevant data elements (Fig. 1, par. 0042-0044, unlabeled input image x to evaluation function using optimized model parameters W, i.e. “in a multi-class classifier, one or more classes having the highest ranking as measured by the compatibility function F(x.sub.in,y;w) are chosen as the class label(s) 46. The class selection can suitably employ a "top-K" criterion where the K highest ranked classes are chosen, or a threshold can be employed”); 
iteratively end-to-end training the synthesis component and the domain adaptation component (Fig. 1, par. 0028-29, 0039-0042, iteratively training for training set S comprising 1-N images and optimization operations); and 
providing the trained domain adaption component, for outputting a relevant classification category in response to an input of a query unlabelled data element (Fig. 1, par. 0042-0044, unlabeled input image x to evaluation function using optimized model parameters W, i.e. “in a multi-class classifier, one or more classes having the highest ranking as measured by the compatibility function F(x.sub.in,y;w) are chosen as the class label(s) 46. The class selection can suitably employ a "top-K" criterion where the K highest ranked classes are chosen, or a threshold can be employed”).
As to claim 2, Akata teaches the method of claim 1, wherein a number of the at least one labeled relevant data elements is 1-5 per relevant classification category (Fig. 1, par.0023, 0028, 0033, 0043, plurality of relevant classification category such as feature vectors, i.e. “the set of classes 12 embedded in an attribute space defined by a set of attributes 14 to form class attributes vectors 20 denoted .phi.(y.sub.j)=[1, . . . , E], j=1, . . . , C where E is the number of attributes and C is the number of classes. The training images are processed by the feature extraction operation 16 to generate image vector representations .theta.(x.sub.n), n=1, . . . , N. The training images are denoted x.sub.n.epsilon.X (where X is the space of images) and the class labels are denoted y.sub.n.epsilon.Y (where Y is the space of class labels)”).
As to claim 6, Akata teaches the method of claim 1, wherein each one of the plurality of labeled auxiliary data elements is labeled with a respective auxiliary classification category selected from a plurality of auxiliary classification categories, wherein the plurality of auxiliary classification categories are different than the plurality of relevant classification categories (par. 0022, 28, auxiliary classification categories such as classes 12, i.e. “The interference phase 2 operates on a training set of images 10 which are labeled by class, where the class labels are drawn from a set of classes 12. Without loss of generality, the set of classes 12 is denoted Y and is assumed to include C classes indexed by a class index, e.g. running 1, . . . , C. In other words, the set of classes 12 is suitably written as Y={y.sub.j, j=1, . . . , C}. Each class is characterized by attribute values for a set of attributes 14. Without loss of generality, the set of attributes 14 is assumed to include E attributes indexed by an index, e.g. running 1, . . . , E.”).
As to claim 7, Akata teaches the method of claim 1, wherein the data elements are images depicting visual objects, wherein the classification category is a visual classification category (Fig. 1, par. 0015-0019, 0022-0023, visual classification category of image data).
As to claim 8, Akata teaches the method of claim 1, wherein the domain adaptation component computes an adjustment to a distribution of the synthetic labeled relevant data elements to correlate with a distribution of the plurality of unlabelled training relevant data element, wherein the certain relevant classification category selected for each of the plurality of unlabelled training relevant data elements is computed based on the adjusted synthetic labeled relevant data elements (Fig. 1, par. 0042-0044, unlabeled input image x to evaluation function using optimized model parameters W, that computes an adjustment to a distribution of the synthetic labeled relevant data elements and to correlate with unlabeled input images, i.e. “in a multi-class classifier, one or more classes having the highest ranking as measured by the compatibility function F(x.sub.in,y;w) are chosen as the class label(s) 46. The class selection can suitably employ a "top-K" criterion where the K highest ranked classes are chosen, or a threshold can be employed”).
As to claim 9, Akata teaches the method of claim 1, wherein the synthesizer component receives a certain labeled auxiliary data element and a corresponding labeled relevant data element for outputting a synthesized labeled relevant data element (Fig. 1, par. 0022, set of classes as labeled auxiliary data element).
As to claim 10, Akata teaches the method of claim 1, wherein a number of labeled auxiliary data elements for each of a plurality of auxiliary classification categories is sufficient for training a standard classifier for accurate classification of a query data element into one of the plurality of auxiliary classification categories (Fig. 1, par. 0022, set of classes as labeled auxiliary data element for training and optimize model parameters).
As to claim 11, Akata teaches the method of claim 1, wherein the end-to-end training the synthesis component and the domain adaptation component is iterated for minimizing an objective function of the domain adaptation component for the input of synthetic labeled relevant data elements outputted by the synthesize component and the plurality of unlabelled training relevant data elements (Fig. 1, par. 0028-29, 0039-0042, iteratively training for training set S comprising 1-N images and optimization operations).
As to claim 12, Akata teaches the method of claim 1, further comprising: mapping each one of the labeled auxiliary data elements and the at least one labeled relevant data elements into a respective vector in a multi-dimensional space, wherein feeding comprises feeding the mapped respective vectors into the synthesizer component, wherein a distribution of at least one synthetic labeled relevant data element for each one of the plurality of relevant classification categories outputted by the synthesizer component is correlated to a distribution in the multi-dimensional space of mapped vectors of the labeled auxiliary data elements centered around the vectors of the at least one labeled relevant data elements (par. 0017-0018, 0023-0024, 0028-0030, 0042-0043, i.e. “Without loss of generality, the input image is denoted x.sub.in. Toward this end, in an operation 42 an image feature vector .theta.(x.sub.in) representing the image x.sub.in is computed. The operation 42 uses the same feature extraction algorithm as is employed in operation 16 of the learning phase 2, and the resulting image features vector .theta.(x.sub.in) representing the image x.sub.in also has D dimensions (i.e. D features or vector elements). In an operation 44, the prediction function of Equation (1) is applied to the image feature vector .theta.(x.sub.in) representing the image x.sub.in, and the output, namely the class y.epsilon.Y that maximizes the argument F(x.sub.in,y;w), is chosen as the class label 46 for the input image 40. Alternatively, in a multi-class classifier, one or more classes having the highest ranking as measured by the compatibility function F(x.sub.in,y;w) are chosen as the class label(s) 46. The class selection can suitably employ a "top-K" criterion where the K highest ranked classes are chosen, or a threshold can be employed, e.g. the input image 40 is labeled with any class for which F(x.sub.in,y;w).gtoreq.T.sub.th where T.sub.th is a selection threshold. In the operation 44, the optimized model parameters 30 output by the learning phase 2 are used as the parameters w in the inference phase 4, and the class attributes vectors .phi.(y.sub.j), j=1, . . . , C are the class attributes vectors 20 of the learning phase 2”).
As to claim 14, Akata teaches the method of claim 1, wherein each one of the synthesizer component and the domain adaptation component are implemented as neural networks (par. 0039-0042, continuous optimization, that is interpreted as a neural networks).
As to claim 15, all limitations of these claims have been addressed in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 16, is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 3-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168